FILE COPY




                                     CAUSE NO. 12-14-00210-CR
                                    IN THE COURT OF APPEALS
                           TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


BOBBIE DEWAYNE GRUBBS,                }       APPEALED FROM 273RD DISTRICT COURT
APPELLANT

V.                                    }       IN AND FOR

THE STATE OF TEXAS,                   }       SHELBY COUNTY, TEXAS
APPELLEE


                                                 ORDER

       Appellant is represented by Mr. William S. Shires, appointed counsel. Pursuant to TEX. R. APP.
P. 38.8(b), counsel was notified on April 28, 2015, that his brief was due and was given until May 15,
2015, to file a brief or otherwise explain the delay. No satisfactory response has been received.
       Pursuant to TEX. R. APP. P. 38.8(b)(3), it is ORDERED that Honorable Charles R. Mitchell,
Judge of the 273rd District Court of Shelby County, Texas, shall immediately conduct a hearing to
determine (1) whether the appellant still desires to prosecute his appeal; (2) whether the appellant is
indigent and either needs counsel appointed, or appellant’s counsel has abandoned the appeal; or (3) if
the appellant is not indigent, whether a brief has not been completed because retained counsel has either
abandoned the appeal or because appellant has failed to make necessary arrangements for filing a brief;
and (4) when appellant’s counsel anticipates that the appellant’s brief, if a brief is to be filed, will be
completed.
       It is FURTHER ORDERED that the judge shall (1) make appropriate findings as to the above
set forth issues and (2) cause a record of the proceedings to be prepared.
       It is ADDITIONALLY ORDERED that once findings are made as to the above set forth issues,
if appellant is indigent, the judge shall (1) take such measures as may be necessary to assure appellant’s
effective representation, which may include the appointment of new counsel and (2) make
recommendations to this Court regarding a proper filing date for the appellant’s brief.
                                                                                        FILE COPY



       It is FINALLY ORDERED that the supplemental clerk’s record (including any orders and
findings) and the reporter’s record of said hearing be filed with the Clerk of this Court on or before
June 12, 2015.
       WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court of
Appeals District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas this 2nd day of June
2015, A.D.
                                               Respectfully yours,

                                               CATHY S. LUSK, CLERK


                                               By: ______________________________
                                                   Katrina McClenny, Chief Deputy Clerk